Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending and subsequently allowed.

Drawings
The replacement drawing sheet was received on 11/22/21.  These drawings are acceptable.

Reasons for Allowance
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1-20, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claims 1, 13 & 20), claim 1, provides for: “A fluid line connector, comprising: a body, a passage residing in said body for fluid-flow therethrough; a radio-frequency identification (RFID) tag carried by said body, said RFID tag having a circuit with a break therein; and an actuator member situated adjacent said passage of said body, said actuator member having a working portion composed of an electrically-conductive material, said working portion confronting said circuit of said RFID tag adjacent said break and said working portion coming into contact with said RFID tag at said break upon actuation of said actuator member and bridging said break via the contact.”
said RFID tag having a circuit path with a discontinuity therein; and a cam member situated at least partially within said pass-through, said cam member having a base portion, said base portion having a surface, at least said surface being composed of an electrically-conductive material; wherein, when said cam member is in an unactuated position, said surface lacks contact with said circuit path at said discontinuity, and when said cam member is in an actuated position, said surface is in contact with said circuit path at said discontinuity.”
Claim 20 provides for: “A fluid line connector, comprising: a body, a passage residing in said body for fluid-flow therethrough, and a pass- through residing in said body; a radio-frequency identification (RFID) tag located at least adjacent said body, said RFID tag having a circuit path, said circuit path having a first circuit path end and a second circuit path end, a discontinuity established between said first circuit path end and said second circuit path end; and a cam member situated at least partially within said pass-through, said cam member having a base portion and at least one prong portion, said base portion having a surface, at least said surface of said base portion being composed of an electrically- conductive material, said surface coming into contact with said first and second circuit path ends at said discontinuity upon actuation of said cam member.”
The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a fluid line connector, as set forth, supra.

Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims ?.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 13 & 20.
Moreover, since claims 2-12, 14-19 depend from and further limit the allowable subject matter of independent claims 1 & 13, respectively, they too are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
November 29, 2021